


Exhibit 10.2
BRIGGS & STRATTON CORPORATION
2014 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT






Optionee:         «Name»
No. of Shares:         «Number»
Date of Grant:        ______
Expiration Date:    ______
Option Price:         $______




BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named employee (the “Optionee”) under the Briggs & Stratton
Corporation 2014 Omnibus Incentive Plan (the “Plan”) a stock option to purchase
from the Company during the period commencing (except as otherwise provided
herein) on ______ and ending (except as otherwise provided herein) on the
expiration date set forth above (the "option term") up to but not exceeding in
the aggregate the number of shares set forth above of the common stock, $0.01
par value, of the Company ("Common Stock") at the price per share set forth
above (the “Option Price”), all in accordance with and subject to the following
terms and conditions:


1.    No shares subject to this option may be purchased before _______. On such
date and from time to time thereafter, the shares subject to this option may be
purchased during the option term. However, upon a Change in Control the shares
subject to this option shall become vested and exercisable in accordance with
Article 17(a) of the Plan.


2.    The following provisions shall apply with respect to the exercise of the
option following termination of employment:


2.1    If the Optionee's employment is terminated for any reason prior to
______, then, unless otherwise stated below or determined by (or pursuant to
authority granted by) the Compensation Committee (the "Committee") of the Board
of Directors of the Company, this option shall not be exercisable.


2.2.    If the effective date of retirement of the Optionee is before ______,
the Optionee may make application (at least one month prior to retirement) to
the Committee for this option to become exercisable on such effective date. Such
application may be denied or granted in whole or in part.


2.3     In the event that the Optionee's employment shall be terminated by
reason of death before the option is exercisable, the option may thereafter be
exercised for a period of one year from the date of death.


2.4    In the event that the Optionee's employment shall be terminated by reason
of disability or retirement, the option shall remain in effect in accordance
with its terms, except that (i) the Committee may accelerate the date on which
the option may first be exercised, (ii) if the Optionee dies within three years
of such termination of employment, the unexercised portion of any remaining
option shall be exercisable immediately for a period of one year from the date
of death of the Optionee, and (iii) in no event may any option be exercised more
than three years after the date of termination of employment or the expiration
of the original option term, whichever period is shorter.






--------------------------------------------------------------------------------




2.5    In the event that an Optionee's employment is terminated for any other
reason, no shares may be purchased after the date of termination of employment;
except that the option, to the extent then exercisable, may be exercised for the
balance of the option term.


Nothing in Sections 2.3, 2.4 or 2.5 above shall permit the purchase of any
shares after the expiration date set forth above.


The Optionee's employment shall be deemed to be terminated when he or she is no
longer employed by (i) the Company, a subsidiary or an affiliate thereof, or
(ii) a corporation, or a parent or subsidiary thereof, substituting a new option
for the option granted by this Agreement (or assuming the option granted by this
Agreement) by reason of a merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation. Leaves of absence shall not
constitute termination of employment.


Notwithstanding anything in the foregoing to the contrary, to the extent
permitted under Section 422 of the Code, if the Optionee's employment is
terminated by reason of death, disability or retirement and the portion of this
option that is otherwise exercisable during the post-termination period as
provided above is greater than the portion that is exercisable as an incentive
stock option during such post-termination period under Section 422, such
post-termination period shall automatically be extended (but not beyond the
original option term) to the extent necessary to permit the Optionee to exercise
this option either as an incentive stock option or, if exercised after the
expiration periods that apply for purposes of Section 422, as a non-qualified
stock option.


As used in this section of the Agreement, “disability” shall have the meaning
stated in Article 2.15 of the Plan, and “retirement” shall mean termination of
employment for reason other than death after the Optionee has achieved 30 years
of service, age 62 with at least 10 years of service or age 65.


3.1.    Non-Competition During Employment. The Optionee agrees during his/her
employment with the Company he/she shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, participate in, engage in or have a financial or other
interest in any business which is in competition with the Company or any
successor or assignee of the Company. The ownership of less than 1% of the
outstanding securities of a publicly-traded company or 20% of a private
company’s securities or profits, even though that corporation may be a
competitor of the Company, shall not be deemed financial participation in a
competitor.


3.2.    Non-Competition After Employment. The Optionee agrees that, upon
voluntary or involuntary termination of employment with the Company and for a
period of two (2) years thereafter, he/she will not, directly or indirectly,
individually or as an employee, agent, partner, shareholder, consultant, or in
any other capacity, canvass, contact, solicit or accept any of the Company’s
customers with whom the Employee had contact during the two (2) year period
preceding his/her termination for the purpose of providing services, products or
business that are in competition with the services, products or business which
the Company provides to such customers. It is understood and agreed that the
fluid customer list limitation contemplated by the parties closely approximates
the area of the Company’s vulnerability to unfair competition by Optionee and
does not deprive optionee of legitimate competitive opportunities to which
he/she is entitled.


3.3.    Impairment of Company’s Relationships. The optionee further agrees that
during the term of his/her employment and for a period of two (2) years
thereafter, he/she will not interfere with or attempt to impair the relationship
between the Company and any of its employees nor will the Optionee attempt,
directly or indirectly, to solicit, entice, or otherwise induce any other
employee to terminate his/her association with the Company. The term “solicit,
entice or induce” includes, but is not limited to, the following: (a)




--------------------------------------------------------------------------------




initiating communications with an employee of the Company relating to possible
employment; (b) offering bonuses or additional compensation to encourage
employees of the Company to terminate their employment and accept employment
with a competitor, supplier or customer of the Company; (c) referring employees
of the Company to personnel or agents employed or engaged by competitors,
suppliers or customers of the Company; or (d) referring personnel or agents
employed or engaged by competitors, suppliers or customers of the Company to
employees of the Company.


3.4.
Non-Disclosure of Information.



(a) Confidential Information. As used in this Agreement, “Confidential
Information” shall mean any and all information whether generated by the Company
or by a third party at the Company’s request, disclosed by the Company to
Optionee during the period of the Optionee’s employ with the Company, including,
without limitation, trade secrets, design documents, copyright material,
inventions, technology, processes, marketing data, business strategies,
financial information and records, product information (including, without
limitation, any product designs, specifications, capabilities, drawings,
diagrams, blueprints, models and similar items), customer and prospective
customer lists, supplier and vendor lists, product pricing formulas, software
and similar information, in any form (whether oral, electronic, written, graphic
or other printed form or obtained from access to or observation of the Company’s
facilities or operations). Confidential Information does not include information
or data which is:
(1) at the time of disclosure, or thereafter becomes, available to the general
public by publication or otherwise through (i) no fault or negligence of the
Optionee or (ii) no breach of this Agreement by Optionee;
(2) in the possession of the Optionee prior to disclosure thereof by the Company
as evidenced by written records of the Optionee prepared prior to the date of
disclosure of such information to the Optionee;
(3) independently developed by the Optionee without the benefit of any of the
Confidential Information as evidenced by the written records of the Optionee
prepared to the date of disclosure of such information to the Optionee; or
(4) disclosed to Optionee by a third party having no obligation of
confidentiality to the Company with respect to the information so disclosed.


(b) Trade Secrets. The parties also acknowledge that certain of the Company’s
Confidential Information is a trade secret (“Trade Secret”) as that term is
defined in Sec. 134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act, i.e.
information, including a formula, pattern, compilation, program, device, method,
technique or process, that (i) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure, and (ii) is the subject of efforts that are reasonable
under the circumstance to maintain its secrecy.


(c) Disclosure of Confidential Information. Except as required in the
performance of his or her duties of employment, and for a period of two (2)
years following the termination of his or her employment with the Company,
Optionee shall not disclose to a third party or use any of the Company’s
Confidential Information and shall not remove any of the Company’s Confidential
Information in any form or media from the Company’s offices, unless he or she
first obtains the written consent of the Company.






--------------------------------------------------------------------------------




(d) Disclosure of Trade Secrets. Optionee shall never disclose to a third party
or use any of the Company’s Trade Secrets and shall not remove any of the
Company’s Trade Secrets in any form or media from the Company’s offices, unless
he or she first obtains the written consent of the Company. The parties
acknowledge that this obligation has no termination date.


3.5.    Waiver of Unintended Effects. It is not the purpose of the Agreement to
preclude Optionee from engaging in employment that is not competitive with the
Company, does not pose a competitive threat to the Company, and does not
interfere with the Company’s protectable business interests. If during the term
of this Agreement Optionee wishes to engage in a business that may involve a
violation of the literal terms of this Agreement but Optionee believes it will
not pose a competitive threat to the Company, Optionee agrees to submit to the
Company in writing a request to engage in this business. Any such request must
specifically refer to this Agreement. The Company agrees that it will respond to
the request with reasonable promptness and that it will not unreasonably
withhold permission to engage in the business specified in the request,
regardless of the terms of this Agreement, if the business sought to be engaged
in is not competitive with that of the Company and does not pose a competitive
threat to the Company. Any such permission granted by the Company must be in
writing, shall extend only to the business specifically identified in Optionee’s
written request, and shall not otherwise constitute a wavier of the Company’s
rights under this Agreement.


3.6.    Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.


4.    If the Committee determines that the Optionee has breached any of the
obligations stated in section 3 of the Agreement, the Optionee shall forfeit any
outstanding option that has not yet been exercised. If the Committee determines
that there has been a material restatement of the Company’s annual report to the
SEC due to negligence or misconduct by one or more persons, the Company may
recover all or any portion of the gain the Optionee realized by exercising an
option within twelve (12) months after the restated Plan Year.


5.    Exercise of this option shall occur on the date (the “Date of Exercise”)
the Company receives at its principal executive offices (i) a written notice
(the “Notice of Exercise”) specifying the number of shares to be purchased, and
(ii) payment by certified check, cashier's check or confirmation of a wire
transfer for the Option Price for such shares. In lieu of such payment by
certified check, cashier's check or wire transfer, the Optionee may pay the
Option Price by a cashless (broker-assisted) exercise or may tender to the
Company (i) outstanding shares of Common Stock, having a Fair Market Value,
determined on the Date of Exercise, equal to the Option Price for the number of
shares being purchased, or (ii) a combination of shares of outstanding Common
Stock, as described above, so valued and payment as aforesaid which equals said
Option Price, together, in each case, with payment of any applicable stock
transfer tax. If the Fair Market Value, as so determined, of the shares tendered
to the Company shall exceed the Option Price applicable to the number of shares
being purchased, an appropriate cash adjustment will be made by the Company for
any fractional share remaining. The Company will not deliver shares of Common
Stock being purchased upon any exercise of this option unless it has received an
acceptable form of payment for all applicable withholding taxes or arrangements
satisfactory to the Company for the payment thereof have been made. Withholding
taxes may be paid with outstanding shares of Common Stock (including Common
Stock delivered upon exercise of this option), such Common Stock being valued at
Fair Market Value on Date of Exercise. The Optionee shall have no rights as a
stockholder with respect to any shares covered by this option until the date of
the issuance of a stock certificate for such shares.






--------------------------------------------------------------------------------




6.    This option is not transferable by the Optionee otherwise than by will or
the laws of descent and distribution and is exercisable during the Optionee's
lifetime only by the Optionee or by the guardian or legal representative of the
Optionee.


7.    The terms and provisions of this Agreement (including, without limiting
the generality of the foregoing, terms and provisions relating to the option
price and the number and class of shares subject to this option) shall be
subject to appropriate adjustment in the event of any recapitalization, merger,
consolidation, disposition of property or stock, separation, reorganization,
stock dividend, issuance of rights, combination or split-up or exchange of
shares, or the like.


8.    Whenever the word "Optionee" is used herein under circumstances such that
the provision should logically be construed to apply to the executors, the
administrators, or the person or persons to whom this option may be transferred
by will or by the laws of descent and distribution, it shall be deemed to
include such person or persons.


9.    The terms and provisions of the Plan (a copy of which will be furnished to
the Optionee upon written request to the Briggs & Stratton Corporation, 12301
West Wirth Street, Wauwatosa, Wisconsin 53222) are incorporated herein by
reference. To the extent any provision of this Agreement is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern.
Capitalized terms not otherwise defined herein have the meaning set forth in the
Plan.


IN WITNESS WHEREOF, this Stock Option Agreement has been duly executed as of
______.


BRIGGS & STRATTON CORPORATION




By                        
Todd J. Teske
Chairman, President & CEO




Date____________                                                                                «Name»






